ALLOWANCE
Claims 1-24 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-24 are allowed. Subsequent to the allowance dated 10/21/20, the Applicant filed an IDS (dated 1/21/21) citing additional prior art documents. The Examiner identified a few of the cited references as being particularly relevant to the claims in the present application:
Shoval (cited by Applicant in IDS dated 2/9/18, and cited and referred to as ‘D1’ in the NPL Document 1 in the IDS dated 1/21/21 “China national intellectual property administration – Notification of first office action”) discloses an ontology-based content filtering system that categorizes the content of the media item (see e.g. Shoval p. 307).
Akselrod et al. (US 10,255,253) discloses, a content collection, organization, annotation, and curation system (see background) wherein an entity may comprise, inter alia, "a children attribute element" (see e.g. col. 15).
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
“generating... a children’s affinity score for each of the identified entities”; and
“selecting... content of the base content from the content sharing platform based on the children’s affinity score for the identified entities corresponding to the content”.
Independent claims 11 and 18 recite limitations which are substantially identical to those above, and are allowable for the same reason.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124